PER CURIAM.
We find it unnecessary to supplement what is said in Judge Weinfeld’s excellent opinion on the subject of the fault of the Thirtle. We affirm the decree against the Dolphin on the ground of her statutory fault in passing the Thirtle despite the fact that she received no response to her signal for permission to pass. We agree with Judge Weinfeld that the Dolphin has not sustained the heavy burden of proving that this statutory violation “could not have contributed to the occurrence.” The Pennsylvania, 1873, 86 U.S. 125, 136, 22 L.Ed. 148; Great Lakes Dredge & Dock Co. v. The Santiago, 2 Cir., 1946, 155 F.2d 148, 150, note 7.
Affirmed.